—In a shareholders’ derivative action, inter alia, for an accounting and injunctive relief, the defendants Joseph Aragona, Jr., and Cynthia Aragona, a/k/a Cynthia Neuman, appeal from a decision of the Supreme Court, Kings County (Barasch, J.), dated July 6, 1999.
Ordered that the appeal is dismissed, with costs payable to the respondents.
On a prior appeal, we reversed an order which held the appellants in civil contempt since the threshold question of whether the plaintiff Angela Aragona had standing to commence this action had not been determined (see, Aragona v CIN-MAR Developers, 250 AD2d 792). On remittitur, after a hearing, the Supreme Court determined that Angela Aragona was a shareholder in CIN-MAR Developers, Inc., and that she therefore had standing to maintain this shareholders’ derivative action. A contempt order, however, was' not issued.
On this appeal, the appellants challenge the Supreme Court’s determination and request that this Court reverse and find that Angela Aragona does not have standing to sue. Findings of fact, however, are not independently appealable and consequently, the appeal must be dismissed (see, Napolitano v Kaddoch, 275 AD2d 445; Naar v Litwak & Co., 260 AD2d 613). At this juncture, there is no existing contempt order from which an appeal has been taken. Moreover, no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509). Sullivan, J. P., Altman, Friedmann and McGinity, JJ., concur.